ALLOWANCE
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Response to Arguments
Argument 1, Applicant argues that the combination of Henriksen and Pendleton do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 1 and its dependent claims 2-7, independent claim 8 and its dependent claims 9-14, and independent claim 15 and its dependent claims 16-20, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Henriksen et al. (US 2013/0117060 A1) and Pendleton et al. (US 9,258,195 B1), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

a network interface [Henriksen: Para. 9, network]; 
at least one processor [Henriksen: Para. 9, processor]; 
a non-transitory computer-readable medium [Henriksen: Para. 9, storage medium]; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including [Henriksen: Para. 9, instructions stored on the storage medium to perform the following]: 
receiving an indication of an instance of a semantic network, the semantic network comprising conceptual data components and associative data components [Henriksen: Fig. 5, (210), Para. 76, open shared mind map; Pendleton: Fig. 1, Col. 3, line 64 – Col. 4, line 11, selecting a network for display, comprising a plurality of nodes], the conceptual data components being configured to contain data describing a particular aspect of an organization, and the associative data components being configured to (i) contain data describing a particular aspect of an organization and a relationship between two or more conceptual data components, and (ii) link together the two or more conceptual data components by being comprised of references to each of the two or more conceptual data components [Pendleton: Col. 2, lines 36-59, each node and connection describe relationship values of items within a network, linking one or more items together describe the proximity relationship of each item]; 
receiving a selection of one or more of the conceptual data components and associative data components of the instance of the semantic network, the selection comprising an indication to at least (i) block the selected one or more conceptual data components and associative data components or (ii) selectively filter the selected one or more conceptual data components and Henriksen: Fig. 3, Para. 76, organizer can select a node to restrict or permit access to one or more users (i.e. access relates to editing information associated with selected node); Pendleton: Figs. 5-6, Col. 10, lines 9-50, user can select a network for display and in doing so can manipulate the display and relationships (i.e. filtering)]; and 
presenting a visualization of the semantic network, wherein the visualization is configured to (i) exclude data related to the selected one or more conceptual data components and associative data components or (ii) include data related to the selected one or more conceptual data components and associative data components and exclude data not related to the selected one or more conceptual data components and associative data components [Henriksen: Fig. 4, Para. 76, presenting the mind map to the user with the locked/unlocked nodes displayed; Pendleton: Figs. 5-6, Col. 10, lines 9-50, user can filter the displayed relationships by selecting a drop-down menu from a node]. 

However, the prior art of record does not teach associating the selection of one or more of the conceptual data components and associative data components of the instance of the semantic network with a particular user; and based on the selection of one or more of the conceptual data components and associative data components of the instance of the semantic network, preventing access by the particular user to one or more portions of the sematic network by limiting any visualizations of the semantic network presented to the particular user, wherein limiting a visualization comprises (i) if the indication is to block the selected one or 2more conceptual data components and associative data components, excluding from the visualization any data related to the selected one or more conceptual data components and associative data components or 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of associating the selection of one or more of the conceptual data components and associative data components of the instance of the semantic network with a particular user; and based on the selection of one or more of the conceptual data components and associative data components of the instance of the semantic network, preventing access by the particular user to one or more portions of the sematic network by limiting any visualizations of the semantic network presented to the particular user, wherein limiting a visualization comprises (i) if the indication is to block the selected one or 2more conceptual data components and associative data components, excluding from the visualization any data related to the selected one or more conceptual data components and associative data components or (ii) if the indication is to selectively filter the selected one or more conceptual data components and associative data components, including in the visualization data related to the selected one or more conceptual data components and associative data components and excluding in the visualization any data not related to the selected one or more conceptual data components and associative data components, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179